Case:21-13328-MER Doc#:126 Filed:09/13/21                 Entered:09/13/21 16:22:55 Page1 of 3




                            UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF COLORADO

 IN RE:                                        )
                                               )             Case No. 21-13328-MER
 SUMMIT FAMILY RESTAURANTS                     )
 INC.                                          )
                                               )             Chapter 11
                                               )             Subchapter V
          Debtor.                              )

        UNOPPOSED MOTION TO VACATE EVIDENTIARY HEARING SET FOR
                          SEPTEMBER 17, 2021

          The Debtor and Debtor-in-Possession, Summit Family Restaurants, Inc. (“Debtor”), by and
 through its attorneys, Kutner Brinen Dickey Riley, P.C., moves the Court for an Order vacating
 the evidentiary hearing ser for September 17, 2021:
          1.     The Debtor filed its Voluntary Petition pursuant to Subchapter V of Chapter 11 of
 the Bankruptcy Code on April 6, 2021 in the Bankruptcy Court for the District of Arizona under
 Case Number 21-02477-BKM. On June 23, 2021, venue of the case was transferred to the
 Bankruptcy Court for the District of Colorado. The Debtor remains debtor in possession.
          2.     BSV Lamont JCRS LLC (“BSV”) filed its Motion to Allow and Compel Payment
 of Administrative Expense Claim Under 11 U.S.C. §§ 365(d)(3) and 503(b)(1). Debtor filed its
 Response in Opposition. BSV filed its reply and supplemental briefing was filed by the parties.
          3.     The Court originally set the matter for a one-day evidentiary hearing on August 25,
 2021 at 10:00 a.m. The Court continued the one-day evidentiary hearing to September 17, 2021
 at 9:30 a.m. at the parties’ request.
          4.     Debtor and BSV have reached an agreement in principle which will resolve all
 issues related to the BSV’s claim in this case. While not before the Court at the September 17,
 2021 hearing, the agreement will also resolve BSV’s objection to Debtor proceeding as a debtor
 under subchapter V. The parties are working to formally document the agreement, at which time
 a separate pleading will be filed with the Court.
          5.     In light of the pending agreement, the Debtor and BSV have agreed to vacate the
 evidentiary hearing set for September 17, 2021, and all accompanying deadlines.
          6.     In light of the above, the Debtor respectfully requests the Court vacate the hearing
 set for September 17, 2021, and for all other just and proper relief.
Case:21-13328-MER Doc#:126 Filed:09/13/21                 Entered:09/13/21 16:22:55 Page2 of 3




        WHEREFORE, the Debtor requests the Court enter an Order vacating the evidentiary set
 for September 17, 2021 and all accompanying deadlines, and for such further and additional relief
 as to the Court may appear proper.

 DATED: September 13, 2021                            Respectfully submitted,

                                                       By:/s/ Jonathan M. Dickey
                                                       Jonathan M. Dickey, #46981
                                                       KUTNER BRINEN DICKEY RILEY, P.C.
                                                       1660 Lincoln Street, Suite 1720
                                                       Denver, CO 80264
                                                       jmd@kutnerlaw.com
                                                       Telephone: 303-832-3047



                                  CERTIFICATE OF MAILING

 I do hereby certify that on the 13th day of September, 2021, a true and correct copy of the foregoing
 UNOPPOSED MOTION TO CONTINUE EVIDENTIARY HEARING SET FOR AUGUST
 25, 2021 was served by CM/ECF upon the following:



  Robert Samuel Boughner, Esq.                      Christopher C. Simpson, Trustee

  Matthew D. Skeen, Jr., Esq.                       D. Lamar Hawkins, Esq.

  Patty Chan, Esq.                                  Bradley D. Pack, Esq.

  Christopher J. Dawes, Esq.                        Patrick F. Keery, Esq.

  Heather L. Ries, Esq.


                                                      /s/ Jonathan M. Dickey
                                                      Jonathan M. Dickey
Case:21-13328-MER Doc#:126 Filed:09/13/21   Entered:09/13/21 16:22:55 Page3 of 3
